                                                 Entered on Docket
                                                 July 24, 2019
                                                 EDWARD J. EMMONS, CLERK
                                                 U.S. BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF CALIFORNIA


  1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     K. John Shaffer (Cal. Bar No. 153729)
  2  johnshaffer@quinnemanuel.com         The following constitutes the order of the Court.
     Matthew Scheck (Cal. Bar No. 273152) Signed: July 24, 2019
  3  matthewscheck@quinnemanuel.com
    865 South Figueroa Street, 10th Floor
  4 Los Angeles, California 90017-2543 _________________________________________________
    Telephone:    (213) 443-3000          M. Elaine Hammond
  5 Facsimile:    (213) 443-3100          U.S. Bankruptcy Judge


  6   Patricia B. Tomasco (pro hac vice filed)
      pattytomasco@quinnemanuel.com
  7 Pennzoil Place
    711 Louisiana St., Suite 500
  8 Houston, TX 77002
    Telephone:     (713) 221-7227
  9 Facsimile:     (713) 221-7100

 10 Attorneys for ResCap Liquidating Trust

 11                           UNITED STATES BANKRUPTCY COURT
 12                           NORTHERN DISTRICT OF CALIFORNIA
 13                                      SAN JOSE DIVISION
 14 In re                                                 Chapter 11

 15 HOME LOAN CENTER, INC.,                               Bankruptcy Case No. 19-51455 MEH

 16                Debtor.                                ORDER GRANTING APPLICATION FOR
                                                          ADMISSION OF ATTORNEY PRO HAC
 17                                                       VICE

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-51455     Doc# 14    Filed: 07/24/19       Entered: 07/24/19 13:49:24     Page 1 of 3
  1          Patricia Tomasco, whose business address and telephone number is Pennzoil Place, 711

  2 Louisiana St., Suite 500, Houston, TX 77002, (713) 221-7227, and who is an active member in good

  3
      standing of the bar of Texas having applied in the above-entitled action for admission to practice in
  4
      the Northern District of California on a pro hac vice basis, representing ResCap Liquidating Trust,
  5
             IT IS HEREBY ORDERED THAT the application is granted, subject to the terms and
  6
      conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate appearance pro hac vice.
  7

  8 Service of papers upon and communication with co-counsel designated in the application will

  9 constitute notice to the represented party. All future filings in this action are subject to the Bankruptcy

 10 Local Rules and Electronic Case Filing Procedures adopted by the United States Bankruptcy Court

 11
      for the Northern District of California.
 12
                                              **END OF ORDER**
 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28

Case: 19-51455       Doc# 14     Filed: 07/24/19      Entered: 07/24/19 13:49:24         Page 2 of 3
 1                                   COURT SERVICE LIST
 2

 3      ECF Participants
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




     Case: 19-51455    Doc# 14   Filed: 07/24/19   Entered: 07/24/19 13:49:24   Page 3 of 3
